DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0016, Line 2 syntax: Adding a comma after “second rib” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (JP 2016002964 A) in view of Ajisaka (US 20180272852 A1). Regarding Claim 1, Kurokawa teaches the first and the third through sixth elements of the claim, hereinafter (1a) and (1c)-(1f) respectively, but does not teach the second element, hereinafter (1b). Ajisaka teaches (1b). Kurokawa teaches
(1a), a vehicle front portion structure (Kurokawa Fig. 1, below: Kurokawa Abstract: “A vehicle body structure includes: a side member disposed along a vehicle body longitudinal direction; an upper member which is disposed above a vehicle body and along the vehicle body longitudinal direction in a side view from a vehicle width direction”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kurokawa
(1c), front side members that extend in a vehicle longitudinal direction further toward a vehicle front side than the battery case (Kurokawa Fig. 1, above);

	(1e), first connecting members that connect the battery case and the front side members (Kurokawa Fig. 1, Reference Character 25, above).
 (1f), second connecting members that connect a vehicle longitudinal direction front end portion of the battery case and vehicle longitudinal direction rear ends of the side rails, that face the battery case in the vehicle longitudinal direction as seen in a plan view and in a side view, and that face the side rails in the vehicle longitudinal direction as seen in a plan view and in a side view (Kurokawa Fig. 1, Reference Character 15, above).
As indicated above, Kurokawa does not teach (1b). Ajisaka teaches
(1b), a battery case that is installed beneath a floor of a vehicle (Ajisaka Fig. 2, below; Ajisaka Abstract: “The present disclosure provides a vehicle lower portion structure including: a case main body portion, disposed at a vehicle lower side of a vehicle cabin floor and including a bottom wall and peripheral walls that extend toward a vehicle upper side from a peripheral edge portion of the bottom wall, and accommodating a battery at an interior thereof…” and Paragraph 0008: “The present disclosure provides, in a vehicle in which a battery is accommodated beneath a floor, a vehicle lower portion structure that may improve the impact absorbing performance by a simple structure.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ajisaka
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle front portion of Kurokawa to provide a battery case installed beneath the floor as taught by Ajisaka. Doing so would provide “a vehicle in which a battery is accommodated beneath a floor, a vehicle lower portion structure that may improve the impact absorbing performance by a simple structure.” as recognized by Ajisaka (Paragraph 0008).
Regarding Claim 2, Kurokawa teaches that vehicle longitudinal direction rear ends of the front side members and the vehicle longitudinal direction rear ends of the side rails are offset in a vehicle transverse direction (Kurokawa Fig. 3, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kurokawa
	Regarding Claim 3, Kurokawa teaches that the vehicle longitudinal direction front end portions of the second connecting members each have a pair of supporting portions that extend toward a vehicle front side, and rear end portions of the side rails are supported by the supporting portions (Kurokawa Fig. 1, Reference Character 35, above).
	Regarding Claim 4, Kurokawa teaches that the supporting portions support vehicle transverse direction side surfaces of the side rails, and the side rails and the supporting portions are fastened by fastening members that are inserted from vehicle transverse direction outer sides (Kurokawa Fig. 1, Reference Characters 15 and 25, above; Kurokawa Description of the Embodiments Paragraph 2: “A flange portion 15 having a flat plate shape and a substantially “L”-shaped cross section is fixed to the rear end portion of each front side member 14, and each flange portion 15 is provided at the lower end portion of the panel 20. It is attached to both the left and right sides by bolt fastening.” and Paragraph 4: “…the flat flange part 25 is each fixed to the rear-end part of each upper member, and each flange part 25 is respectively bolted by the right-and-left both sides (front pillar side) in the upper end part of the panel 20.”).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding Claim 5, the closest reference, Schmidt (US 20210031837 A1, claiming foreign priority to CH01414/17, Swiss Confederation, 11/22/2017) teaches the first two elements of the claim, hereinafter (5a) and (5b) respectively, but does not teach the last four elements, hereinafter (5c), (5d), (5e), and (5f) respectively. The prior art does not teach or suggest (5c)-(5f). Schmidt teaches
(5a), each of the second connecting members includes: a pair of transmitting portions that extend in the vehicle longitudinal direction from respective rear ends of the pair of supporting portions (Schmidt Fig. 6, Reference Characters 631 and 632, below; Schmidt Fig. 8, below);
(5b), a rear wall portion that connects rear ends of the pair of transmitting portions in a vehicle transverse direction (Schmidt Fig. 8, below);

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Schmidt

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Schmidt
As indicated above, the prior art does not teach or suggest
(5c), a first rib that connects the pair of transmitting portions at a vehicle longitudinal direction front side of the rear wall portion;
(5d), a second rib that connects the rear wall portion and a first joining portion that joins the first rib and one transmitting portion of the pair of transmitting portions;
(5e), a third rib that connects a rear end of the second rib and a second joining portion that joins the first rib and another transmitting portion of the pair of transmitting portions;
(5f), a third joining portion, which joins the second rib and the third rib, overlaps with a rear end of a corresponding side rail in a vehicle vertical direction.
 	Regarding Claim 6, the prior art does not teach or suggest that the battery case includes corner portions at a vehicle longitudinal direction front end portion as seen in a vehicle plan view, and each third joining portion faces a corresponding corner portion in the vehicle longitudinal direction. The closest reference, again Schmidt, teaches a flat forward end of the battery case in the vehicle longitudinal direction and corresponding flat joining faces of the second connecting members.
	Regarding Claim 7, the prior art does not teach or suggest that the heights of centroids of the side rails in a vehicle vertical direction coincide with a height of a centroid of the battery case in the vehicle vertical direction. The closest reference, Kurokawa (JP 2016002964 A), teaches that the “centroid of the front bumper reinforcement and the centroid of each crash box are in the same position in the vehicle vertical direction” and that “the crash box is efficiently crushed in the axial direction (vehicle longitudinal direction)” but does not teach alignment with the centroid of the battery case. (Kurokawa Description of Embodiments Paragraph 14)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618